DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-30 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
In the present application, the disclosure of the prior-filed application, Application No. U.S. Patent Application No. 15/416,717, which is a divisional of U.S. Patent Application No. 14/205,702, which claims the benefit of U.S. Provisional Patent Application No. 61/780,148, fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the term “response” in the claim language finds support in ¶8 and ¶9 of the specification of the present application which repeats the language of Claims 1 and 18, respectively.  However, the term “response” does not appear in any of the prior-filed applications.  The term “response” in dependent claims of the present application is tied to embodiments which find 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “instrument tracking device configured to track” in Claim 1; “first boundary tracking device configured to track” in Claim 1; “second boundary tracking device configured to track” in Claim 1; “instrument tracking device for tracking” in Claim 18; “first boundary tracking device for tracking” in Claim 18; and “second boundary tracking device for tracking” in Claim 18.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,603,665.  Although the claims at issue are not identical, they are not patentably distinct from each other because, for embodiments of the method claim 1 of the reference patent is performed with one or more controllers and in which “guiding movement” in the claim language involves generating with a controller a response, claim 1 of the reference patent includes all limitations of, and therefore anticipates, Claim 18 of the present application.
Claim 18 of Present Application
 Claim 1 of US Patent No. 9,603,665
A method of operating a surgical system comprising an instrument, an instrument tracking device for tracking movement of the instrument, a first boundary tracking device for tracking movement of a first virtual boundary associated with an anatomy of a patient to be treated by the instrument, a second boundary tracking device for tracking movement of a second virtual boundary associated with a periphery of an opening in the patient to be avoided by the instrument, and one or more controllers, the method comprising:

receiving, with the one or more controllers, information associated with the tracking devices including positions of the instrument relative to the first and second virtual boundaries; 
detecting, with the one or more controllers, movement of the first and second virtual boundaries relative to one another; and



generating, with the one or more controllers, a response upon detecting movement of the first and second virtual boundaries relative to one another.
A method of using a plurality of virtual boundaries to guide movement of a surgical instrument, said method comprising: tracking movement of a first of the plurality of virtual boundaries wherein the first virtual boundary is associated with anatomy to be treated by the instrument;





tracking movement of the instrument



tracking movement of a second of the plurality of virtual boundaries relative to the first virtual boundary wherein the second virtual boundary is associated with a periphery of an opening in a patient to be avoided by the instrument;

guiding movement of the instrument relative to each of the first and second virtual boundaries as the first and second virtual boundaries move relative to one another.


Claim 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,512,509. Although the claims at issue are not identical, they are not patentably distinct from each other because for embodiments of the method claim 1 of the reference patent in which “guide movement” in the claim language involves generating a response, claim 1 of the reference patent includes all limitations of, and therefore anticipates, Claim 1 of the present application.
Claim 1 of Present Application
Claim 1 of US Patent No. 10,512,509
A surgical system comprising:

an instrument;

an instrument tracking device configured to track movement of the instrument;


a first boundary tracking device configured to track movement of a first virtual boundary associated with an anatomy of a patient to be treated by the instrument;


a second boundary tracking device configured to track movement of a second virtual boundary associated with a periphery of an opening in the patient to be avoided by the instrument; and


one or more controllers configured to:

receive information associated with the tracking devices including positions of the instrument relative to the first and second virtual boundaries;

detect movement of the first and second virtual boundaries relative to one another; and
generate a response upon detecting movement of the first and second virtual boundaries relative to one another.
A surgical system comprising:

an instrument;

an instrument tracking device configured to track movement of said instrument; 


a first boundary tracking device configured to track movement of a first of a plurality of virtual boundaries wherein the first virtual boundary is associated with an anatomy of a patient to be treated by said instrument;

a second boundary tracking device configured to track movement of a second of the plurality of virtual boundaries wherein the second virtual boundary is associated with a periphery of an opening in the patient to be avoided by said instrument; and

a controller configured to

receive information associated with said tracking devices including positions of said instrument relative to the first and second virtual boundaries,

said controller configured to guide movement of said instrument relative to each of the first and second virtual boundaries as the first and second virtual boundaries move relative to one another.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, 9-12, 15, 18-24, and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iorgulescu (US Pub. No. 2013/0169423) in view of Schweikard (US Pub. No. 2003/0125622).


an instrument (103/210) (Figs. 1, 2, 5; ¶25, 28-29, 39, 41);
an instrument tracking device (201) configured to track movement of the instrument (103/210) (Figs. 1, 2, 5; ¶25, 28, 31-32, 39, 41, 47-48, 52);
a first boundary tracking device (231) configured to track movement (relative to tool 103/210) of a first virtual boundary (404 as per 402) associated with an anatomy of a patient (101) to be treated by the instrument (103/210) (Figs. 3-5; ¶37-44);
a second boundary tracking device (231) configured to track movement (relative to tool 103/210) of a second virtual boundary (404 as per radius of opening) associated with a periphery of an opening (as per “positions of registered portions of a patient’s anatomy” in ¶31) in the patient (101) to be avoided by the instrument (103/210) (Figs. 3-5; ¶31, 37-44); and
one or more controllers (201) (Fig. 3; ¶33-35) configured to:
receive information associated with the tracking devices (201, 231) including positions of the instrument (103/210) relative to the first and second virtual boundaries (404 as per 402, 404 as per radius of opening) (Figs. 1-5; ¶25, 28, 31-32, 37-44, 47-48, 52); and
generate a response (as per haptic feedback) (Figs. 4-5; ¶40-46).
Iorgulescu does not expressly disclose wherein the one or more controllers are configured to:
detect movement of the first and second virtual boundaries relative to one another; and
generate the response upon detecting movement of the first and second virtual boundaries relative to one another.
Schweikard discloses a system for medical procedures (Fig. 1; ¶26-27) in which internal markers (152) attached to a target organ (151) of a patient (150) are tracked (Fig. 5; ¶33-34) and external markers (180) are tracked (Fig. 8; ¶37-39).  In this way, motion of the target organ is tracked (¶33) and external motion of the patient as the patient inhales and exhales is tracked (¶37).  In operation, the 
Therefore, from these teachings of Iorgulescu and Schweikard, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Schweikard to the system of Iorgulescu since doing so would enhance the system by compensating for respiratory and other patient motion.  Applying the teachings of Schweikard to the system of Iorgulescu would result in a system that operates to “detect movement of the first and second virtual boundaries relative to one another” in that the coordinates of the target end point (402) and of the radius of opening of Iorgulescu would be informed by relative motion defined by the internal and external markers, respectively, as per Schweikard.  Further, applying the teachings of Schweikard to the system of Iorgulescu would result in a system that operates to “generate a response upon detecting movement of the first and second virtual boundaries relative to one another” in that the reaction between tool (103/210), target end point (402), and radius of opening of Iorgulescu would be informed by relative motion defined by the internal and external markers, respectively, as per Schweikard.

As per Claim 2, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 1.  Iorgulescu further discloses wherein the one or more controllers (201) generate the response (as per haptic feedback) by further being configured to control the instrument (103/210) (Figs. 4-5; ¶40-46).
Iorgulescu does not expressly disclose wherein the response is generated upon detecting movement of the first and second virtual boundaries relative to one another.
See rejection of Claim 1 for discussion of teachings of Schweikard.


As per Claim 3, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 2.  Iorgulescu further discloses wherein the one or more controllers (201) control the instrument (103/210) by further being configured to adjust movement (as per “constrains advancement” in ¶46) of the instrument (103/210) relative to one or more of the first and second virtual boundaries (404 as per 402, 404 as per radius of opening) (Figs. 4-5; ¶40-46).

As per Claim 4, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 3.  Iorgulescu further discloses wherein the one or more controllers (201) adjust movement of the instrument (103/210) relative to one or more of the first and second virtual boundaries (404 as per 402, 404 as per radius of opening) by further being configured to adjust cutting of the anatomy with the instrument (103/210) relative to the first virtual boundary (404 as per 402) (Figs. 3-5; ¶37-46).

As per Claim 5, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 3.  Iorgulescu further discloses wherein the one or more controllers (201) adjust movement of the instrument (103/210) relative to one or more of the first and second virtual boundaries (404 as per 402, 404 as per radius of opening) by further being configured to adjust movement (as per “constrains advancement” in ¶46) of the instrument (103/210) to avoid contact with the periphery of the opening 

As per Claim 6, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 2.  Iorgulescu further discloses wherein the one or more controllers (201) control the instrument (103/210) by further being configured to control one or more actuators (as per “actuators” in ¶30) associated with operation of the instrument (103/210) (Fig. 2; ¶28-30, 46).

As per Claim 7, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 6.  Iorgulescu further discloses wherein the one or more controllers (201) further control the one or more actuators associated (as per “actuators” in ¶30) with operation of the instrument (103/210) to change a feed rate (as per “constrains advancement” in ¶46) of the instrument (103/210) (Fig. 2; ¶28-30, 46).

As per Claim 9, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 6.  Iorgulescu further discloses a surgical manipulator (204) having a plurality of joints (between base 205 and arm 206, links of arm 206) and a plurality of actuators (as per “force system includes actuators” in ¶30) (Fig. 2; ¶28-30) and with the instrument (103/210) being coupled to the surgical manipulator (204) (Fig. 2; ¶28-30) and wherein the surgical manipulator (204) is configured to move the instrument (103/210) (Fig. 2; ¶28-30) and wherein the one or more controllers (201) further control the one or more actuators (as per “force system includes actuators” in ¶30) associated with operation of the instrument (103/210) by being configured to control one or more of the plurality of actuators (as per “force system includes actuators” in ¶30) of the surgical manipulator (204) to stop advancement (as per “constrains advancement” in ¶46) or brake the surgical manipulator (204) (Fig. 2; ¶28-30, 46).

As per Claim 10, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 1.  Iorgulescu further discloses wherein the one or more controllers (201) generate 
Iorgulescu does not expressly disclose the feedback generated upon detecting movement of the first and second virtual boundaries relative to one another.
See rejection of Claim 1 for discussion of teachings of Schweikard.
Therefore, from these teachings of Iorgulescu and Schweikard, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Schweikard to the system of Iorgulescu since doing so would enhance the system by compensating for respiratory and other patient motion.  Applying the teachings of Schweikard to the system of Iorgulescu would result in a system in which “the feedback generated upon detecting movement of the first and second virtual boundaries relative to one another” in that the reaction between tool (103/210), target end point (402), and radius of opening of Iorgulescu would be informed by relative motion defined by the internal and external markers, respectively, as per Schweikard.

As per Claim 11, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 10.  Iorgulescu further discloses wherein the one or more controllers (201) further generate the feedback (as per haptic feedback) upon determining a potential collision between an object (103/210) and one or more of the first and second virtual boundaries (404 as per 402, 404 as per radius of opening) (Figs. 4-5; ¶40-46).

As per Claim 12, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 10.  Iorgulescu further discloses wherein the feedback (as per haptic feedback) is further defined as one or more of the following: [audible feedback; visual feedback;] or haptic feedback (Figs. 4-5; ¶40-46).


Iorgulescu does not expressly disclose wherein the position of the second virtual boundary is adjusted upon movement.
See rejection of Claim 1 for discussion of teachings of Schweikard.
Therefore, from these teachings of Iorgulescu and Schweikard, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Schweikard to the system of Iorgulescu since doing so would enhance the system by compensating for respiratory and other patient motion.  Applying the teachings of Schweikard to the system of Iorgulescu would result in a system “wherein the position of the second virtual boundary is adjusted upon movement” in that coordinates of the radius of opening of Iorgulescu would be informed by relative motion of the external markers as per Schweikard.

As per Claim 18, Iorgulescu discloses a method of operating a surgical system (200) (Fig. 2; ¶28) comprising an instrument (103/210) (Figs. 1, 2, 5; ¶25, 28-29, 39, 41), an instrument tracking device (201) for tracking movement of the instrument (103/210) (Figs. 1, 2, 5; ¶25, 28, 31-32, 39, 41, 47-48, 52), a first boundary tracking device (231) for tracking movement (relative to tool 103/210) of a first virtual boundary (404 as per 402) associated with an anatomy of a patient (101) to be treated by the 
receiving, with the one or more controllers (201), information associated with the tracking devices (201, 231) including positions of the instrument (103/210) relative to the first and second virtual boundaries (404 as per 402, 404 as per radius of opening) (Figs. 1-5; ¶25, 28, 31-32, 37-44, 47-48, 52); and
generating, with the one or more controllers (201), a response (as per haptic feedback) (Figs. 4-5; ¶40-46).
Iorgulescu does not expressly disclose:
detecting, with the one or more controllers, movement of the first and second virtual boundaries relative to one another; and
wherein the response is generated upon detecting movement of the first and second virtual boundaries relative to one another.
Schweikard discloses a system for medical procedures (Fig. 1; ¶26-27) in which internal markers (152) attached to a target organ (151) of a patient (150) are tracked (Fig. 5; ¶33-34) and external markers (180) are tracked (Fig. 8; ¶37-39).  In this way, motion of the target organ is tracked (¶33) and external motion of the patient as the patient inhales and exhales is tracked (¶37).  In operation, the system computes the position of a specified point relative to an external marker (236) and a corresponding point on the internal marker corresponding to the specified point on the external marker (248) (Fig. 11; ¶44-47).  As such, Schweikard discloses detecting relative motion between the external 
Therefore, from these teachings of Iorgulescu and Schweikard, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Schweikard to the system of Iorgulescu since doing so would enhance the system by compensating for respiratory and other patient motion.  Applying the teachings of Schweikard to the system of Iorgulescu would result in a system that operates to “detecting, with the one or more controllers, movement of the first and second virtual boundaries relative to one another” in that the coordinates of the target end point (402) and of the radius of opening of Iorgulescu would be informed by relative motion defined by the internal and external markers, respectively, as per Schweikard.  Further, applying the teachings of Schweikard to the system of Iorgulescu would result in a system that operates to “wherein the response is generated upon detecting movement of the first and second virtual boundaries relative to one another” in that the reaction between tool (103/210), target end point (402), and radius of opening of Iorgulescu would be informed by relative motion defined by the internal and external markers, respectively, as per Schweikard.

As per Claim 19, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 18.  Iorgulescu further discloses wherein generating the response (as per haptic feedback) is further defined by the one or more controllers (201) controlling the instrument (103/210) (Figs. 4-5; ¶40-46).
Iorgulescu does not expressly disclose wherein the response is generated upon detecting movement of the first and second virtual boundaries relative to one another.
See rejection of Claim 18 for discussion of teachings of Schweikard.
Therefore, from these teachings of Iorgulescu and Schweikard, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Schweikard to 

As per Claim 20, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 19.  Iorgulescu further discloses wherein controlling the instrument (103/210) is further defined by the one or more controllers (201) adjusting movement of the instrument (103/210) relative to one or more of the first and second virtual boundaries (404 as per 402, 404 as per radius of opening) (Figs. 4-5; ¶40-46).

As per Claim 21, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 20.  Iorgulescu further discloses wherein adjusting movement of the instrument (103/210) relative to one or more of the first and second virtual boundaries (404 as per 402, 404 as per radius of opening) is further defined by the one or more controllers (201) adjusting cutting of the anatomy with the instrument (103/210) relative to the first virtual boundary (404 as per 402) (Figs. 3-5; ¶37-46).

As per Claim 22, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 20.  Iorgulescu further discloses wherein adjusting movement of the instrument (103/210) relative to one or more of the first and second virtual boundaries (404 as per 402, 404 as per radius of opening) is further defined by the one or more controllers (201) adjusting movement (as per “constrains advancement” in ¶46) of the instrument (103/210) to avoid contact with the periphery of 

As per Claim 23, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 19.  Iorgulescu further discloses wherein controlling the instrument (103/210) is further defined by the one or more controllers (201) controlling one or more actuators (as per “actuators” in ¶30) associated with operation of the instrument (103/210) (Fig. 2; ¶28-30, 46).

As per Claim 24, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 23.  Iorgulescu further discloses wherein controlling the one or more actuators (as per “actuators” in ¶30) associated with operation of the instrument (103/210) is further defined by the one or more controllers (201) changing a feed rate (as per “constrains advancement” in ¶46) of the instrument (103/210) (Fig. 2; ¶28-30, 46).

As per Claim 26, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 23.  Iorgulescu further discloses a surgical manipulator (204) having a plurality of joints (between base 205 and arm 206, links of arm 206) and a plurality of actuators (as per “force system includes actuators” in ¶30) (Fig. 2; ¶28-30) and with the instrument (103/210) being coupled to the surgical manipulator (204) (Fig. 2; ¶28-30) and wherein the surgical manipulator (204) moves the instrument (103/210) (Fig. 2; ¶28-30) and wherein controlling the one or more actuators (as per “force system includes actuators” in ¶30) associated with operation of the instrument (103/210) is further defined by the one or more controllers (201) controlling one or more of the plurality of actuators ((as per “force system includes actuators” in ¶30) of the surgical manipulator (204) to stop advancement (as per “constrains advancement” in ¶46) or brake the surgical manipulator (204) (Fig. 2; ¶28-30, 46).

As per Claim 27, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 18.  Iorgulescu further discloses wherein generating the response (as per haptic 
Iorgulescu does not expressly disclose the feedback generated upon detecting movement of the first and second virtual boundaries relative to one another.
See rejection of Claim 18 for discussion of teachings of Schweikard.
Therefore, from these teachings of Iorgulescu and Schweikard, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Schweikard to the system of Iorgulescu since doing so would enhance the system by compensating for respiratory and other patient motion.  Applying the teachings of Schweikard to the system of Iorgulescu would result in a system in which “the feedback generated upon detecting movement of the first and second virtual boundaries relative to one another” in that the reaction between tool (103/210), target end point (402), and radius of opening of Iorgulescu would be informed by relative motion defined by the internal and external markers, respectively, as per Schweikard.

As per Claim 28, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 27.  Iorgulescu further discloses wherein generating the feedback (as per haptic feedback) occurs in response to the one or more controllers (201) determining a potential collision between an object (103/210) and one or more of the first and second virtual boundaries (404 as per 402, 404 as per radius of opening) (Figs. 4-5; ¶40-46).

As per Claim 29, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 18.  Iorgulescu further discloses wherein the second boundary tracking device (231) includes a machine vision system (as per “optical detector” in ¶31) being in communication with the one or more controllers (201) and including a vision camera (as per “camera” in ¶31) for detecting movement of the periphery of the opening (as per “positions of registered portions of a patient’s anatomy” in ¶31) (Figs. 2-5; ¶28-31, 37-44), and further comprising:

defining, with the one or more controllers (201), a position of the second virtual boundary (404 as per radius of opening) (Figs. 2-5; ¶28-31, 37-44).
Iorgulescu does not expressly disclose wherein the defining involves adjusting upon movement of the second virtual boundary.
See rejection of Claim 18 for discussion of teachings of Schweikard.
Therefore, from these teachings of Iorgulescu and Schweikard, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Schweikard to the system of Iorgulescu since doing so would enhance the system by compensating for respiratory and other patient motion.  Applying the teachings of Schweikard to the system of Iorgulescu would result in a system “wherein the defining involves adjusting upon movement of the second virtual boundary” in that coordinates of the radius of opening of Iorgulescu would be informed by relative motion of the external markers as per Schweikard.

Claims 8, 17, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iorgulescu (US Pub. No. 2013/0169423) in view of Schweikard (US Pub. No. 2003/0125622), further in view of Kang (US Pub. No. 2013/0096574).

As per Claim 8, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 6.  Iorgulescu further discloses wherein the one or more controllers (201) further control the one or more actuators (as per “actuators” in ¶30) associated with operation of the instrument (103/210) to change an operation of the instrument (103/210) (Fig. 2; ¶28-30, 46).
Iorgulescu does not expressly disclose wherein the operation is a cutting speed.
Kang discloses a surgical tool (28) coupled to a manipulator (2) and a controller (28) (Fig. 1D; ¶21-25).  In one embodiment, the controller (28) is configured to adjust the cutting speed based of the 
Therefore, from these teachings of Iorgulescu, Schweikard, and Kang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kang to the system of Iorgulescu as modified in view of Schweikard since doing so would enhance the system by compensating for changes pertinent to the spatial relationship between instrument and tissue.

As per Claim 17, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 1.  Iorgulescu further discloses wherein the instrument (103/210) is a hand-held surgical instrument (as per “grasping and manually moving” in ¶29) configured to be supported and manually positioned by a user (Fig. 2; ¶28-30), and wherein the hand-held surgical instrument (as per “grasping and manually moving” in ¶29) includes a hand-held housing (206) and a cutting tool (103/210) (Fig. 2; ¶28-30).
Iorgulescu does not expressly disclose wherein the cutting tool is movable in three degrees of freedom relative to the hand-held housing.
Kang discloses a surgical tool (28) coupled to a manipulator (2) and a controller (28) (Fig. 1D; ¶21-25).  In one embodiment, the surgical tool (28) extends from a manipulator housing (16) via a compensation assembly (6) that includes linkage assemblies (32, 34, 36) to omnidirectional pitch, yaw, and retract/insert the tool (28) relative to the housing (16) (Fig. 3A-3C; ¶32-33).  In this way, the system compensates for changes pertinent to the spatial relationship between instrument and tissue (¶4).  Like Iorgulescu, Kang is concerned with surgical control systems.
Therefore, from these teachings of Iorgulescu, Schweikard, and Kang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kang to 

As per Claim 25, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 23.  Iorgulescu further discloses wherein controlling the one or more actuators (as per “actuators” in ¶30) associated with operation of the instrument (103/210) is further defined by the one or more controllers (201) changing operation of the instrument (103/210) (Fig. 2; ¶28-30, 46).
Iorgulescu does not expressly disclose wherein the operation is a cutting speed.
Kang discloses a surgical tool (28) coupled to a manipulator (2) and a controller (28) (Fig. 1D; ¶21-25).  In one embodiment, the controller (28) is configured to adjust the cutting speed based of the tool (28) on the location of the tool (28) relative to the bone cutting envelope (134) (Fig. 2A-2B; ¶22, 25, 29-31).  In this way, the system compensates for changes pertinent to the spatial relationship between instrument and tissue (¶4).  Like Iorgulescu, Kang is concerned with surgical control systems.
Therefore, from these teachings of Iorgulescu, Schweikard, and Kang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kang to the system of Iorgulescu as modified in view of Schweikard since doing so would enhance the system by compensating for changes pertinent to the spatial relationship between instrument and tissue.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iorgulescu (US Pub. No. 2013/0169423) in view of Schweikard (US Pub. No. 2003/0125622), further in view of Borst (US Pub. No. 2003/0078470).

As per Claim 13, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 1.  Iorgulescu does not expressly disclose a retractor configured to retract tissue and wherein the second boundary tracking device is coupled to the retractor.

Therefore, from these teachings of Iorgulescu, Schweikard, and Borst, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Borst to the system of Iorgulescu as modified in view of Schweikard since doing so would enhance the system by providing adequate access to specified tissue.  Applying the teachings of Borst to the system of Iorgulescu as modified in view of Schweikard would result in a system including “a retractor configured to retract tissue and wherein the second boundary tracking device is coupled to the retractor” in that the tissue located as per the retractor of Borst would define the registered portions of the patient’s anatomy corresponding to radius of opening of the boundary surface as informed by external markers as per Schweikard.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iorgulescu (US Pub. No. 2013/0169423) in view of Schweikard (US Pub. No. 2003/0125622), further in view of Froggatt (US Pub. No. 2008/0212082).

As per Claim 14, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 1.  Iorgulescu does not expressly disclose wherein the second boundary tracking device includes a flexible shape sensing system positionable adjacent the periphery of the opening.
Froggatt discloses a flexible shape sensing system that includes an optical fiber (20) for determining the shape of an object by measuring the shape of the optical fiber (20) (Fig. 1; ¶51, 55).  In one embodiment, the fiber (20) is used to measure an object that can deform in three dimensions (¶56).  Like Iorgulescu, Froggatt is concerned with object measurement systems.
Therefore, from these teachings of Iorgulescu, Schweikard, and Froggatt, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of .

Claims 16 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iorgulescu (US Pub. No. 2013/0169423) in view of Schweikard (US Pub. No. 2003/0125622), further in view of Malackowski (US Pub. No. 2004/0073279).

As per Claim 16, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 1.  Iorgulescu further discloses wherein the second boundary tracking device (231) includes a data device (as per “optical detector” in ¶31) configured to capture points associated with the periphery of the opening (as per “positions of registered portions of a patient’s anatomy” in ¶31) (Figs. 2-5; ¶28-31, 37-44) and wherein the one or more controllers (201) are configured to create the second virtual boundary (404 as per radius of opening) utilizing information relating to the points (Figs. 2-5; ¶28-31, 37-44).
Iorgulescu does not expressly disclose wherein the data device is a pointer.
Malackowski discloses a surgery system in which an operator (120) controls the position of a smart instrument (102) and a computer system (106) tracks the location of the instrument (102) relative to a patient (122) (Fig. 1; ¶54-56).  In one embodiment, the smart instrument (102/600) includes a pointer (600) that cooperates with a tracker device (200) track location on the patient (122) (Fig. 6; ¶64, 81-86, 185).  In this way, operation of the pointer (600) is coordinated with operation of the tracker (200) (¶64).  Like Iorgulescu, Malackowski is concerned with surgical data systems.
Therefore, from these teachings of Iorgulescu, Schweikard, and Malackowski, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Malackowski to the system of Iorgulescu as modified in view of Schweikard since doing so would enhance the system by reducing the cost of the system in the event that the pointer system of 

As per Claim 30, the combination of Iorgulescu and Schweikard teaches or suggests all limitations of Claim 18.  Iorgulescu further discloses wherein the second boundary tracking device  (231) includes a data device (as per “optical detector” in ¶31) for capturing points associated with the periphery of the opening (as per “positions of registered portions of a patient’s anatomy” in ¶31) (Figs. 2-5; ¶28-31, 37-44), and further comprising:
creating, with the one or more controllers (201), the second virtual boundary (404 as per radius of opening) utilizing information relating to the points (Figs. 2-5; ¶28-31, 37-44).
Iorgulescu does not expressly disclose wherein the data device is a pointer.
Malackowski discloses a surgery system in which an operator (120) controls the position of a smart instrument (102) and a computer system (106) tracks the location of the instrument (102) relative to a patient (122) (Fig. 1; ¶54-56).  In one embodiment, the smart instrument (102/600) includes a pointer (600) that cooperates with a tracker device (200) track location on the patient (122) (Fig. 6; ¶64, 81-86, 185).  In this way, operation of the pointer (600) is coordinated with operation of the tracker (200) (¶64).  Like Iorgulescu, Malackowski is concerned with surgical data systems.
Therefore, from these teachings of Iorgulescu, Schweikard, and Malackowski, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Malackowski to the system of Iorgulescu as modified in view of Schweikard since doing so would enhance the system by reducing the cost of the system in the event that the pointer system of Malackowski is cheaper to implement than the imaging system of Iorgulescu as informed by the markers of Schweikard.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664